Citation Nr: 0315456	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  01-01 388A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for Dependents Educational Assistance (DEA) 
benefits under the provisions of 38 U.S.C.A § 3500 (Chapter 
35).

3.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under the provisions of Title 38, United 
States Code, Section 1318.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty for more than 20 years 
until his retirement from active duty in August 1976.  He 
died in April 1999; the appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by the 
Atlanta, Georgia RO.  Thereafter, the case was transferred to 
the Columbia, South Carolina RO.  This case was before the 
Board in September 2002 when it was remanded for additional 
development.

In February 2003, the appellant was afforded a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of this hearing is of record.


FINDINGS OF FACT

1.  The veteran had active service for more than 20 years 
until his retirement from active duty in August 1976; he 
served in the Republic of Vietnam during the Vietnam Era.  

2.  The veteran died in April 1999; service connection was in 
effect for no disability during the veteran's lifetime.

3.  Diabetes mellitus played a material causal role in the 
veteran's death.


CONCLUSIONS OF LAW

1.  The veteran's diabetes mellitus is presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1116 (West 
2002); 38 C.F.R.  §§ 3.303, 3.307, 3.309 (2002).

2.  Service connection for the cause of the veteran's death 
is warranted.  38 U.S.C.A. §§ 1310, 5107 (West. 2002); 38 
C.F.R. §  3.312 (2002).  

4.  Eligibility for DEA benefits pursuant to the provisions 
of Chapter 35 is warranted.  38 U.S.C.A. §§ 3500, 3501 (West 
2002); 38 C.F.R.  §§ 3.807, 21.3020, 21.3021 (2002).

5.  The claim for DIC benefits under Section 1318 is moot.  
Sabonis v.  Brown, 6 Vet. App. 426, 430 (1994).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

During the pendency of these claims, the VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law and 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In additions, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2002).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to this appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

As explained below, the Board has found the evidence and 
information currently of record to be sufficient to 
substantiate the appellant's claims.  Therefore, no further 
development of the record is required to comply with the VCAA 
or the implementing regulations. 

Factual Background

The veteran had active service for more than 20 years, 
including service in the Republic of Vietnam during the 
Vietnam Era, until his retirement from active duty in August 
1976.  Service medical records are negative for complaints or 
findings related to cancer, anemia, malnourishment, diabetes 
mellitus, or coronary artery disease.

VA hospitalization records note that the veteran was admitted 
in January 1990 with complaints of severe chest pain.  The 
veteran reported a history of hypertension and diet-
controlled diabetes.  EKG revealed poor R-wave progression 
with T-wave inversion.  Chest x-rays revealed evidence of 
bilateral bullous lung disease.  The veteran underwent 
cardiac catheterization and coronary artery bypass grafting 
times three.  He was also placed on insulin to control his 
diabetes.  The veteran was discharged in February 1990.  The 
discharge diagnoses included: severe coronary artery disease; 
hypertension, diabetes; severe bullous lung disease; and 
chronic obstructive pulmonary disease.

The veteran was admitted to University Hospital in April 1999 
because of a 50-pound weight loss and an enlarged left 
axillary mass.  His history of coronary artery disease and 
diabetes was noted.  Biopsy of the left axilla indicated 
possible squamous cell cancer.  CT of the chest revealed a 
right lower lobe lung mass; CT of the abdomen revealed 
multiple abnormal foci within the liver, highly suspicious 
for metastatic disease.  The final pathology report shows 
that poorly differentiated giant and spindle cell carcinoma 
with focal squamous features was found.  The tumor was 
undifferentiated metastatic neoplasm.  Pancreatic carcinoma 
was suspected.  Diagnoses included: metastatic pancreatic 
carcinoma (to lung and liver); anemia; gastritis, duodenitis; 
left axillary mass secondary to metastatic cancer; diabetes; 
coronary artery disease; chronic obstructive pulmonary 
disease; hyponatremia; and abnormal liver function tests 
secondary to metastatic cancer.

The veteran died at University Hospital in April 1999.  The 
veteran's official death certificate indicates that 
metastatic cancer was certified as the immediate cause of 
death.  Other significant conditions contributing to death 
but not resulting in the underlying cause of death were 
anemia and malnourishment.

At the time of the veteran's death, service connection was 
not in effect for any disability.

In a January 2000 statement, Robert R. Collier, Jr., M.D., 
stated that he had cared for the veteran during his final 
days.  He noted that the veteran had metastatic cancer of 
unknown origin, and added that it was "not possible to 
determine the origin of [the veteran's] cancer with the 
information known, nor [was] it possible to imply that this 
was service connected."

In a February 2002 letter, Samuel D. Reid, Jr., M.D., stated 
that the appellant had recently given him some of the 
veteran's medical records.  Dr. Reid stated:

On reviewing the records, it would 
certainly appear that [the veteran] did 
have diabetes mellitus and that he had 
coronary artery disease, diabetes 
mellitus, bullous lung disease and 
hypertension.  It is a well recognized 
fact that diabetes, smoking and 
hypertension unquestionably contribute to 
the development of coronary artery 
disease.  I totally agree with the 
documented evidence supporting these risk 
factors['] contribution to this disease.

During a February 2003 videoconference hearing, the appellant 
and her daughter testified that the veteran was first 
diagnosed with diabetes in 1990.  The appellant stated her 
belief that the veteran's diabetes was caused by his exposure 
to Agent Orange during service, and lead to his coronary 
artery disease and, ultimately, his death. 

In a February 2003 letter, Dr. Reid stated:

On reviewing [the veteran's] records, it 
would appear that he had a definite 
diabetes mellitus and there is no 
question that this is associated with the 
development of coronary artery disease 
with the risk being four times that of 
the general population without diabetes.  
I am sure that it was a contributing 
factor in [the veteran's] death.

Analysis

I.  Cause of Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease initially diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection may be granted on a presumptive basis for 
diabetes mellitus manifested any time after service in a 
veteran who had active military, naval, or air service, 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, in the Republic of Vietnam, including the waters 
offshore and other locations if the conditions of service 
involved duty or visitation in Vietnam.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1113, 1116 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002).  

Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

In this case, the appellant contends that the veteran's 
diabetes and coronary artery disease played a causal role in 
his death.  The veteran's death certificate shows that the 
immediate cause of his death was metastatic cancer, with 
anemia and malnourishment listed as significant conditions 
contributing to his death.  Despite this fact, the Board 
finds that the evidence supports the claim of entitlement to 
service connection for the cause of the veteran's death.  

The Board notes that the veteran's service personnel records 
show that he served in the Republic of Vietnam during the 
Vietnam Era.  In addition, the record contains competent 
medical evidence of a diagnosis of diabetes mellitus as early 
as January 1990.  There is no affirmative evidence indicating 
that this disease was not related to the veteran's exposure 
to herbicides while serving in the Republic of Vietnam.  
Therefore, the diabetes mellitus is presumed to be connected 
to such service. 

Furthermore, the February 2003 statement from Dr. Reid 
strongly supports the proposition that the veteran's coronary 
artery disease was related to the diabetes and that it 
contributed to the veteran's death.  This opinion is based 
upon a review of the pertinent records.  In the Board's 
opinion, there is no reason to accord the death certificate 
greater weight than the February 2003 opinion of Dr. Reid.  
There is no other medical evidence indicating that the 
veteran's diabetes mellitus did not play causal role in his 
death.  Therefore, the Board concludes that service 
connection is warranted for the cause of the veteran's death.

II.  Eligibility for DEA Benefits Under Chapter 35

Chapter 35 dependents' educational assistance is a program of 
education or special restorative training that may be 
authorized for an eligible person, such as a surviving 
spouse, if the applicable criteria are met.  See 38 U.S.C.A. 
§§ 3500, 3501; 38 C.F.R. §§ 21.3020, 21.3021.

Basic eligibility for certification of dependents' 
educational assistance exists if the veteran: (1) was 
discharged from service under conditions other than 
dishonorable, or died in service; and (2) has a permanent 
total service-connected disability; or (3) a permanent total 
service connected disability was in existence at the date of 
the veteran's death; or (4) died as a result of a service-
connected disability; or, if a serviceperson (5) is on active 
duty as a member of the Armed forces and is, and, for a 
period of more than 90 days, has been listed by the Secretary 
concerned in action, captured in line of duty by a hostile 
force, or forcibly detained or interned in line of duty by a 
foreign government or power.  38 C.F.R. § 3.807.

In light of the Board's decision herein with regard to the 
claim for service connection for the cause of the veteran's 
death, the claim for DEA pursuant to the provisions of 
Chapter 35 is allowed.

III.  DIC Benefits Under Section 1318

Section 1318 of Title 38, United States Code, authorizes 
payment of DIC benefits to a benefits-eligible surviving 
spouse in cases where a veteran's death was not service-
connected, provided the veteran was in receipt of or entitled 
to receive compensation at the rate of 100 percent (total 
rating) due to service-connected disability for a period of 
ten or more years immediately preceding death.  The statute 
was implemented at 38 C.F.R. § 3.22.

In light of the Board's decision herein granting service 
connection for the cause of the veteran's death, the 
appellant's claim for DIC benefits under Section 1318 is 
moot.  Sabonis v. Brown, 6 Vet. App. 426,  430 (1994). 


ORDER

Service connection for the cause of the veteran's death is 
granted.

Eligibility for DEA benefits pursuant to the provisions of 
Chapter 35 is granted.  

The claim for DIC benefits under Section 1318 is dismissed.  



		
	Shane A. Durkin
      Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

